                         Case 19-13077-EPK     Doc 87    Filed 05/13/21     Page 1 of 2




          ORDERED in the Southern District of Florida on May 13, 2021.




                                                            Erik P. Kimball, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________




                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                              www.flsb.uscourts.gov



      In re:                                                 Case No. 19-13077-EPK
                                                             Chapter 13
      KAREN ROBIN SCHIFF,

              Debtor
      ____________________________/

               ORDER GRANTING DEBTOR’S EXPEDITED MOTION TO APPROVE SALE OF
                                  HOMESTEAD PROPERTY

               THIS MATTER came on the uncontested portion of the chapter 13 motion calendar on May

      11, 2021, upon Debtor’s Motion to Approve Sale of Real Property [DE#78]. There being no objection

      to the motion, it is

               ORDERED:

                  1. The Debtor’s Motion to Approve Sale of Real Property is GRANTED.

                  2. The Debtor’s property is more specifically described as: LAKE EDEN PL NO 2 LT16
                     BLK 2
                  Case 19-13077-EPK         Doc 87      Filed 05/13/21    Page 2 of 2



           3. The Debtor’s homestead property is commonly known as: 3566 S Lake Dr, Boynton

              Beach, FL.

           4. Any sale remains subject to Secured Creditor’s written consent and approval.

           5. The Debtor shall provide the Trustee with copies of all closing documents and amended

              schedules pertaining to the sale no later than five (5) days following the closing.

           6. The Debtor shall apply all proceeds to the purchase of a new homestead or place all

              proceeds in a segregated account for the timely purchase of a new homestead.

           7. The Trustee shall continue to make payments to all creditors under the confirmed plan

              until further order of the court.

           8. An order discharging the Debtor will be issued in the normal course upon completion of

              the confirmed plan.

                                                  ###

ORDER SUBMITTED BY:
BRIAN K. MCMAHON, P.A.,
1401 Forum Way 6th Floor
West Palm Beach, FL.
Telephone: 561/478-2500
Facsimile: 561/478-3111
email: briankmcmahon@gmail.com

Brian K. McMahon, Esquire, is directed to mail a conformed copy of this Order to all interested parties
immediately upon receipt and file a certificate of service.
